Citation Nr: 1416982	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  12-35 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for internal derangement of the left knee with mild degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1982 to March 1982 and from December 2003 to February 2007.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Acting Veterans Law Judge in December 2013; the hearing transcript has been associated with the file and has been reviewed.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

In December 2013 the Veteran filed a claim for service connection for a "medical attack" secondary to his service-connected knee disability.  As the issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over the claim and it is referred to the AOJ for appropriate action.  

The Board notes that the Veteran also submitted recent hospitalization records with his December 2013 secondary service connection claim.  Although the records were submitted without waiver of AOJ consideration, the Board finds that the evidence is not pertinent to the increased rating claim currently on appeal as the records do not discuss the Veteran's left knee.  Therefore a waiver is not required for the Board to proceed with adjudicating the Veteran's appeal in his claim for an increased rating for internal derangement of the left knee with mild degenerative joint disease.  38 C.F.R. § 20.1304 (2013).


FINDINGS OF FACT

1. The Veteran experiences instability of his knee requiring a knee brace but not preventing ambulation that represents no more than moderate impairment.

2. The Veteran's degenerative arthritis of his left knee manifests with limitation of flexion to no more than 110 degrees with pain.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for internal derangement of the left knee with mild degenerative joint disease based on instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.71a, Diagnostic Code 5257 (2013).

2. The criteria for a separate rating of 10 percent, but no higher, for a left knee disability based on limitation of motion with arthritis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5260 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013).

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In reaching the following conclusion, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  

Diagnostic Codes relevant to knee disabilities include 5003, 5010 and 5256 through 5261.  VA's Office of General Counsel has determined that a Veteran may receive separate disability ratings for limitation of motion and for instability of the knee, since these codes pertain to different symptoms.  See VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63, 604 (1997); and VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56, 704 (1998).  VA's Office of General Counsel has also held that the Veteran may receive separate ratings for limitation of flexion and extension for the same joint.  VAOPGCPREC 9-2004 (September 17, 2004), 69 Fed. Reg. 59, 990 (2004).

The Veteran has been assigned a 20 percent rating under Diagnostic Code 5010-5257.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27.

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee, and assigns a 20 percent disabling for a moderate impairment and 30 percent disabling for a severe impairment.  The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

The Board finds that the Veteran's condition does not warrant a 30 percent rating, as his knee instability is not severe.

At the Veteran's August 2009 VA examination the Veteran reported his left knee giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, and daily episodes of locking with no dislocation or subluxation.  However, he reported being able to walk one to three miles with no limitation on standing.

In December 2011and June 2013 the Veteran was again afforded VA examinations.  In December 2011 he reported his left knee buckles often.  At both examinations instability testing was normal and he was found to have no recurrent patellar subluxation/dislocation.  In December 2011 he reported occasionally using a knee brace, while in June 2013 he reported regular use of a knee brace.

At his December 2013 Board hearing the Veteran reported he continues to wear the knee brace and experience his knee giving way.  He testified that when he gets up after sitting his knee buckles.  He said the brace helps, but he has fallen down while wearing the brace at least twice.  He reported he misses work at least three times per month because of knee pain and problems bearing weight on the knee.  He reported if he's up for too long his leg will get weak and buckle.  

The Board gives significant probative weight to the objective testing done in December 2011 and June 2013 that showed no anterior instability, posterior instability, or medial-lateral instability on testing and no evidence of recurrent patellar subluxation/dislocation.  Thus, the objective stability testing by VA examiners on multiple occasions does not support that the Veteran has severe knee lateral instability or recurrent subluxation, and thus weighs strongly against a higher rating.

The Board acknowledges the Veteran's complaints of knee buckling as he has described them but finds that even considering his statements he is not entitled to a higher rating under Diagnostic Code 5257 as his condition more closely approximates moderate impairment than severe.  While the Veteran does wear a knee brace, he is able to ambulate without the need of any other assistive device.  His testimony suggests his knee giving way is caused by leg weakness and precipitated by sudden weight bearing such as standing up and prolonged weight bearing use.  Overall, the Veteran's symptoms as he has described them more closely approximate moderate rather than severe impairment, and thus weigh against a higher rating.

It is only by crediting the lay statements of the Veteran himself that he is entitled to his current 20 percent rating for instability of his left knee representing moderate impairment.  The Board finds that a preponderance of the evidence is against a higher rating; therefore the benefit of the doubt doctrine does not apply and the Veteran's claim for an increased rating must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has also considered whether the Veteran is entitled to a separate rating for limitation of motion.

Degenerative arthritis, established by x-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees with high degrees of limitation of motion warranting higher disability ratings.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.

The Veteran's left knee has been shown to have degenerative arthritis based on x-rays.

In August 2009 the Veteran's flexion was measured to 110 degrees with objective evidence of pain following repetitive motion but no additional limitations.  In December 2011 his flexion was measured to 125 degrees without evidence of pain.  He had no additional loss of range of motion with repetition but he did have less movement, weakened movement, painful movement, and disturbance of locomotion.  In June 2013 his flexion was measured to 140 degrees or greater, with pain at 115 degrees.  

As such, resolving reasonable doubt in the Veteran's favor, the Board finds that a 10 percent rating is warranted under Diagnostic Code 5003 as the Veteran has noncompensable painful motion with arthritis.  While Diagnostic Code 5003 also provides a maximum 20 percent evaluation with x-ray evidence of involvement of two or more major or minor joints and occasional incapacitating episodes, the Veteran's service-connected disability clearly affects only one major joint: the left knee.  Thus, a higher rating is not warranted under Diagnostic Code 5003

The Veteran's extension has been shown to be normal on all objective testing; therefore the Board finds he is not entitled to a rating under Diagnostic Code 5261.  

The Board has also considered whether additional ratings are warranted under the other criteria for evaluating the knee. The Veteran's left knee has not demonstrated any ankylosis or impairment of the tibia or fibula, and there is no indication that there has been any removal of semilunar cartilage. Thus, Diagnostic Codes 5256, 5259, and 5262 are not for application.  Although the evidence suggests the Veteran experienced a meniscal tear reflected on x-ray in 2005 and the Veteran has experienced joint locking, the evidence does not show the Veteran currently has dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint as required for a rating under Diagnostic Code 5258.  Specifically, the November 2011 VA examiner noted the Veteran's report of joint locking, but found no meniscal dislocation or frequent episodes of joint pain or joint effusion. 

The Board has also considered whether referral for consideration of an extraschedular rating is warranted.  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

The Board finds that in this case the rating criteria contemplate the Veteran's symptoms.  The Veteran's left knee disability is manifest by symptoms including painful limited motion, weakness, and instability.  These manifestations are contemplated in the rating criteria. The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of extraschedular rating is not warranted.

Further, the Board notes that total disability due to unemployability it is not warranted in this case as the evidence shows that although the Veteran has reported missing some work due to his disability, he is gainfully employed.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in July 2009, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

The undersigned Acting VLJ who conducted the December 2013 hearing also complied with the duties to fully explain the issues on appeal and suggest the submission of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans, and the Acting VLJ and the representative asked questions regarding the severity of the Veteran's left knee disability.  In addition, the Acting VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's VA treatment records and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA medical examinations that address his left knee in August 2009, December 2011, and July 2013.  Although at his Board hearing the Veteran testified his left knee had gotten dramatically worse since his 2009 examination, the Board has carefully examined the 2011 and 2013 VA examinations and finds that they provide sufficient information to rate the Veteran's left knee disability and are adequate as more contemporaneous examinations showing the Veteran's current knee condition.  

The VA examiners, medical professionals, listened to the Veteran's assertions and performed the necessary tests.  They provided the Board with sufficient information to rate the Veteran's disability.  Therefore, the Board finds that the examinations are adequate and contain sufficient information to decide the issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

Entitlement to a rating in excess of 20 percent for internal derangement of the left knee with mild degenerative joint disease based on instability is denied.

Entitlement to a separate rating of 10 percent, but no higher, for a left knee disability based on limitation of motion with arthritis is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.




____________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


